UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: November 30, 2007 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the periods ended November 30, 2007 Average annual returns Cumulative total returns SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception Since Since as of Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception 11-30-07 A 8-18-86 0.23% 6.81% 5.54%  2.49% 0.23% 39.01% 71.44%  5.63% B 10-4-93 1.08 6.75 5.44  3.23 1.08 38.59 69.88  5.19 C 5-1-98 2.73 7.04  4.97% 0.73 2.73 40.54  59.12% 5.20 I 1 9-4-01 4.81 8.16  7.62 2.28 4.81 48.01  58.15 6.29 R1 1 8-5-03 3.91   6.06 1.86 3.91   28.97 5.42 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 4.5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class R1 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available Prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The gross expenses are as follows: Class A  0.87%, Class B  1.54%, Class C  1.57%, Class I  0.49%, Class R1  1.26% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I and Class R1 share prospectuses. Strategic Income Fund | Semiannual report 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Strategic Income Fund Class A shares for the period indicated. For comparison, weve shown the Lehman Brothers U.S. Aggregate Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 11-30-97 $16,988 $16,988 $17,993 C 2 5-1-98 15,912 15,912 17,436 I 3 9-4-01 15,815 15,815 13,910 R1 3 8-5-03 12,897 12,897 12,329 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and Class R1 shares, respectively, as of November 30, 2007. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers U.S. Aggregate Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I and Class R1 share prospectuses. Semiannual report | Strategic Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on June 1, 2007, with the same investment held until November 30, 2007. Account value Ending value Expenses paid during on 6-1-07 on 11-30-07 period on 11-30-07 1 Class A $1,000.00 $1,020.80 $4.55 Class B 1,000.00 1,017.20 8.07 Class C 1,000.00 1,017.20 8.07 Class I 1,000.00 1,022.80 2.53 Class R1 1,000.00 1,018.60 6.66 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2007, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Strategic Income Fund | Semiannual report 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on June 1, 2007, with the same investment held until November 30, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-07 on 11-30-07 period on 11-30-07 1 Class A $1,000.00 $1,020.40 $4.55 Class B 1,000.00 1,016.90 8.07 Class C 1,000.00 1,017.10 8.07 Class I 1,000.00 1,022.60 2.53 Class R1 1,000.00 1,018.50 6.66 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.90%, 1.60%, 1.60%, 0.51% and 1.33% for Class A, Class B, Class C, Class I and Class R1, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Semiannual report | Strategic Income Fund 9 Portfolio summary Top 10 holdings 1 New South Wales Treasury Corp. 5.5% Government of France 1.6% Canada Housing Trust 3.3% Federal Republic of Germany 1.6% Bonos Y Oblig Del Estado 3.3% Federal National Mortgage Assn. 1.6% Federal Home Loan Mortgage Corp. 2.1% Federal National Mortgage Assn. 1.5% Province of Quebec 2.0% Federal National Mortgage Assn. 1.4% Country distribution 1 Canada 15% France 2% Austria 5% Germany 2% Spain 5% Brazil 2% New Zealand 4% Colombia 1% United Kingdom 2% Ireland 1% Mexico 2% Argentina 1% Quality distribution 1 AAA 51% AA 3% A 3% BBB 4% BB 7% B 22% CCC 8% 1 As a percentage of net assets on November 30, 2007. Strategic Income Fund | Semiannual report 10 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 11-30-07 (unaudited) This schedule is divided into eight main categories: bonds, capital preferred securities, common stocks, preferred stocks, tranche loans, U.S. government and agencies securities, warrants and short-term investments. Bonds, capital preferred securities, common stocks, preferred stocks, tranche loans, U.S. government and agencies securities and warrants are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 79.02% (Cost $905,185,839) Agricultural Products 0.97% Cosan SA Industria e Comercio, Perpetual Bond (Brazil) (F)(S) 8.250% 02-15-49 BB $5,750 5,491,250 Saskatchewan Wheat Pool, Inc., Sr Note (Canada) (D) 8.000 04-08-13 B 5,800 5,858,293 Airlines 0.77% Delta Air Lines, Inc., Collateralized Bond (S) 6.821 08-10-22 A 4,655 4,875,368 Northwest Airlines, Inc., Gtd Collateralized Note Ser 07-1 (L) 7.027 11-01-19 A 4,235 4,190,956 Aluminum 0.35% CII Carbon, LLC, Gtd Sr Sub Note (S) 11.125 11.125 CCC+ 4,165 4,102,525 Apparel Retail 0.67% Hanesbrands, Inc., Gtd Sr Note Ser B (L)(P) 8.784 12-15-14 B 7,960 7,840,600 Automobile Manufacturers 1.06% DaimlerChrysler NA Holdings Corp., Gtd Sr Note Ser EMTN 4.375 03-21-13 BBB+ 8,755 12,406,766 Broadcasting & Cable TV 3.33% Allbritton Communications Co., Sr Sub Note (L) 7.750 12-15-12 B 8,993 8,903,070 Charter Communications Holdings II, LLC Capital Corp., Sr Note 10.250 09-15-10 CCC 5,000 4,937,500 Shaw Communications, Inc., Sr Note (Canada) (D) 6.100 11-16-12 BB+ 9,000 9,053,193 Sr Note (Canada) (D) 5.700 03-02-17 BB+ 2,325 2,213,627 See notes to financial statements Semiannual report | Strategic Income Fund 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Broadcasting & Cable TV (continued) Sinclair Broadcast Group, Inc., Gtd Sr Sub Note 8.000% 03-15-12 B $3,397 $3,464,940 XM Satellite Radio, Inc., Gtd Sr Note (L) 9.750 05-01-14 CCC 5,000 5,000,000 Gtd Sr Note (P) 9.411 05-01-13 CCC 4,500 4,387,500 Young Broadcasting, Inc., Gtd Sr Sub Note 10.000 03-01-11 CCC 1,500 1,200,000 Casinos & Gaming 7.63% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 BB 2,540 2,489,200 Fountainebleau Las Vegas, Note (B)(S) 10.250 06-15-15 CCC+ 2,385 2,110,725 Sr Note (B)(G) 12.000 06-01-22 CCC+ 3,000 2,550,000 Great Canadian Gaming Corp., Gtd Sr Sub Note (Canada) (F)(S) 7.250 02-15-15 B+ 1,250 1,225,000 Greektown Holdings, LLC, Sr Note (S) 10.750 12-01-13 CCC+ 5,445 5,308,875 Indiana Downs Capital Corp./Indianapolis Downs, LLC, Sr Sec Note (S) 11.000 11-01-12 B 1,905 1,857,375 Isle of Capris Casinos, Inc. Gtd Sr Sub Note 7.000 03-01-14 B 2,550 2,180,250 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B 10,070 9,868,600 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 5,000 5,050,000 Majestic Star Casino, LLC, Gtd Sr Sec Note 9.500 10-15-10 B+ 3,275 3,152,187 Mandalay Resort Group, Sr Sub Note (L) 9.375 02-15-10 B+ 3,850 3,975,125 Marshantucket Western Pequot Tribe, Bond (L)(S) 8.500 11-15-15 BB+ 2,275 2,275,000 MGM Mirage, Inc., Gtd Sr Note (L) 7.625 01-15-17 BB 5,140 5,114,300 Mohegan Tribal Gaming Authority, Gtd Sr Sub Note 8.000 04-01-12 B 4,450 4,488,937 Sr Sub Note (L) 7.125 08-15-14 B 1,755 1,689,187 Sr Sub Note (L) 6.375 07-15-09 B 5,080 5,041,900 MTR Gaming Group, Inc., Gtd Sr Note Ser B (L) 9.750 04-01-10 B 8,165 8,165,000 Penn National Gaming, Inc., Sr Sub Note 6.750 03-01-15 B+ 2,800 2,835,000 Pinnacle Entertainment, Inc., Sr Sub Note (L)(S) 7.500 06-15-15 B 1,800 1,665,000 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B 2,500 2,675,000 See notes to financial statements Strategic Income Fund | Semiannual report 12 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Casinos & Gaming (continued) Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125% 12-15-10 B+ $1,275 $1,281,375 Turning Stone Resort & Casino, Sr Note (S) 9.125 09-15-14 B+ 9,620 9,716,200 Waterford Gaming, LLC, Sr Note (S) 8.625 09-15-14 BB 5,003 4,996,746 Coal & Consumable Fuel 0.61% Drummond Co., Inc., Sr Note (S) 7.375 02-15-16 BB 7,830 7,164,450 Commodity Chemicals 0.29% Braskem SA, Note (Brazil) (F)(S) 11.750 01-22-14 BB+ 2,800 3,374,000 Construction & Farm Machinery & Heavy Trucks 0.50% Manitowoc Co., Inc. (The), Gtd Sr Note 7.125 11-01-13 BB 4,600 4,542,500 Odebrecht Finance Ltd., Gtd Sr Note (Cayman Islands) (F)(S) 7.500 10-18-17 BB 1,370 1,383,700 Consumer Finance 0.51% Capital One Capital IV, Gtd Sub Bond 6.745 02-17-37 BBB 1,745 1,297,795 Ford Motor Credit Co., LLC, Sr Note 9.750 09-15-10 B 4,800 4,662,490 Diversified Banks 1.93% Banco Macro SA, Note (Argentina) (F)(L) 8.500 02-01-17 B2 5,310 4,566,600 Bancolombia SA, Sub Bond (Colombia) (F) 6.875 05-25-17 Ba1 2,085 1,970,325 European Investment Bank, Sr Note (New Zealand) (D) 6.750 11-17-08 AAA 9,920 7,429,130 Sr Note (New Zealand) (D) 6.080 04-21-08 AAA 6,695 5,049,474 Landwirtschaftliche Rentenbank, Note (New Zealand) (D) 6.500 09-17-09 AAA 4,960 3,653,374 Diversified Commercial & Professional Services 0.24% ARAMARK Services, Inc., Gtd Sr Note (P) 8.411 02-01-15 B 2,920 2,832,400 Diversified Metals & Mining 0.21% New Gold, Inc., Sr Note (Canada) (D)(G) 10.000 06-28-17 CCC+ 2,960 2,501,325 Electric Utilities 0.34% Cia de Transporte de Energia Electrica en Alta Tension Transener SA, Sr Note (Argentina) (F)(S) 8.875 12-15-16 B 4,685 3,993,962 Environmental & Facilities Services 0.13% Blaze Recycling & Metals, Inc., Sr Sec Note (S) 10.875 07-15-12 B 1,605 1,468,575 See notes to financial statements Semiannual report | Strategic Income Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Foreign Government 28.38% Austria, Republic of, Note (New Zealand) (D) 6.000% 09-26-08 AAA $4,960 3,700,769 Bonos Y Oblig Del Estado, Bond (Spain) (F) 6.150 01-31-13 AAA 24,015 38,514,291 Bond (Spain) (F) 5.400 07-30-11 AAA 10,615 16,253,195 Canada, Government of, Bond (Canada) (D) 4.000 09-01-10 AAA 3,105 3,123,010 Canada Housing Trust, Gtd Bond (Canada) (D) 4.100 12-15-08 AAA 2,000 2,000,440 Note (Canada) (D) 4.800 06-15-12 AAA 38,340 39,371,014 Gtd Sr Note (Canada) (D)(S) 4.550 12-15-12 AAA 10,795 10,978,200 Colombia, Republic of, Note (Colombia) (F) 10.750 01-15-13 BBB 11,900 14,607,250 France, Government of, Bond (France) (F) 4.750 10-25-12 AAA 12,835 19,387,225 Germany, Federal Republic of, Bond (Germany) (F) 5.000 01-04-12 AAA 12,585 19,132,035 Ireland, Government of, Sr Bond (Ireland) (F) 4.500 10-18-18 AAA 9,095 13,391,318 Mexican Bonos, Bond Ser M-10 (Mexico) (D) 8.000 12-17-15 A+ 58,980 5,422,970 Mexican States, United, Bond (Mexico) (F) 11.375 09-15-16 BBB+ 3,800 5,386,500 New South Wales Treasury Corp., Bond (Austria) (D) 7.000 12-01-10 AAA 72,880 64,056,339 Ontario, Province of, Bond (Canada) (D) 4.400 03-08-16 AA 12,620 12,596,021 Deb (Canada) (D) 4.500 03-08-15 AA 8,915 8,990,514 Deb (Canada) (D) 4.400 11-19-08 AA 7,080 7,100,108 Note (Canada) (D) 6.375 10-12-10 AA 4,930 3,580,696 Note (Canada) (D) 6.250 06-16-15 AA 10,600 7,388,376 Quebec, Province of, Deb (Canada) (D) 5.250 10-01-13 A+ 22,160 23,160,352 United Kingdom Treasury, Bond (United Kingdom) (D) 5.000 03-07-08 AAA 7,500 15,403,218 Gas Utilities 0.29% Southern Union Co., Jr Sub Note Ser A 7.200 11-01-66 BB 3,355 3,358,617 Health Care Facilities 0.64% Community Health Systems, Inc., Gtd Sr Sub Note 8.875 07-15-15 B 1,220 1,232,200 Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06-01-14 CCC+ 4,446 4,557,150 HealthSouth Corp., Gtd Sr Note (P) 11.409 06-15-14 CCC+ 1,745 1,771,175 Health Care Services 0.08% Alliance Imaging, Inc., Sr Sub Note (M)(S) 7.250 12-15-12 B 1,030 957,900 See notes to financial statements Strategic Income Fund | Semiannual report 14 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Health Care Supplies 0.11% Bausch & Lomb, Inc., Sr Note (L)(S) 9.875% 11-01-15 B $1,295 1,311,187 Industrial Conglomerates 0.31% Grupo Kuo SAB de CV, Gtd Sr Note (Mexico) (F)(S) 9.750 10-17-17 BB 3,675 3,627,225 Integrated Oil & Gas 0.08% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 810 899,100 Integrated Telecommunication Services 1.38% Axtel SAB de CV, Sr Note (Mexico) (F)(S) 7.625 02-01-17 BB 5,000 4,937,500 Cincinnati Bell, Inc., Sr Sub Note (L) 8.375 01-15-14 B 5,850 5,659,875 Citizens Communications Co., Sr Note 7.125 03-15-19 BB+ 2,770 2,645,350 West Corp., Gtd Sr Sub Note 11.000 10-15-16 B 2,945 2,945,000 Leisure Facilities 0.80% AMC Entertainment, Inc., Sr Sub Note (L) 8.000 03-01-14 CCC+ 4,950 4,690,125 HRP Myrtle Beach Operations, LLC, Sr Sec Note (P)(S) 9.894 04-01-12 B+ 4,915 4,767,550 Life & Health Insurance 0.23% Symetra Financial Corp., Jr Sub Bond (S) 8.300 10-15-37 BB 2,585 2,699,841 Marine 0.44% Navios Maritime Holdings, Inc., Sr Note (Marshall Islands) (F) 9.500 12-15-14 B+ 5,000 5,137,500 Metal & Glass Containers 1.33% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B 5,775 5,803,875 OI European Group BV, Gtd Sr Note (Netherlands) (F)(S) 6.875 03-31-17 B 1,715 2,352,151 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 B 3,200 3,312,000 Gtd Sr Sec Note 8.875 02-15-09 Ba2 4,114 4,129,427 Movies & Entertainment 0.25% Marquee Holdings, Inc., Sr Disc Note Ser B, Step Coupon (12.00%, 08-16-09) (O) Zero 08-15-14 CCC+ 3,595 2,983,850 Multi-Line Insurance 0.17% Sul America Participacoes SA, Bond (Brazil) (F)(S) 8.625 02-15-12 B 1,985 2,024,700 See notes to financial statements Semiannual report | Strategic Income Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Oil & Gas Equipment & Services 0.27% Allis-Chalmers Energy, Inc., Sr Note 8.500% 03-01-17 B $3,315 3,182,400 Oil & Gas Exploration & Production 0.93% Dune Energy, Inc., Sr Sec Note 10.500 06-01-12 B 5,070 4,867,200 Energy XXI Gulf Coast, Inc., Sr Note 10.000 06-15-13 CCC 3,095 2,940,250 McMoRan Exploration Co., Gtd Sr Note 11.875 11-15-14 CCC+ 2,035 2,045,175 W&T Offshore, Inc., Gtd Sr Note (S) 8.250 06-15-14 B 1,205 1,132,700 Oil & Gas Storage & Transportation 0.61% Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07-15-16 B 7,135 7,152,837 Other Diversified Financial Services 5.17% Cosan Finance Ltd., Gtd Bond (Cayman Islands) (Brazil) (F)(L)(S) 7.000 02-01-17 BB 4,045 3,822,525 Ford Motor Credit Co., LLC, Note 7.800 06-01-12 B 1,595 1,421,504 General Electric Capital Corp., Sr Bond (New Zealand) (D) 6.625 02-04-10 AAA 19,500 14,302,225 Independencia International Ltd., Gtd Sr Bond (Brazil) (F)(L)(S) 9.875 01-31-17 B 5,000 5,025,000 Inter-American Development Bank, Sr Note Ser INTL (New Zealand) (D) 7.250 05-24-12 AAA 16,285 12,127,075 Sr Note Ser MPLE (Canada) (D) 4.250 12-02-12 AAA 13,560 13,490,705 Orascom Telecom Finance SCA, Gtd Note (Egypt) (F)(S) 7.875 02-08-14 B 1,735 1,596,200 Regency Energy Partners LP, Gtd Sr Note 8.375 12-15-13 B 4,651 4,860,295 Snoqualmie Entertainment Authority, Sr Sec Note (S) 9.125 02-01-15 B 2,865 2,757,563 TAM Capital, Inc., Gtd Note (Cayman Islands) (F)(S) 7.375 04-25-17 BB 1,605 1,402,369 Packaged Foods & Meats 0.93% Minerva Overseas Ltd., Gtd Note (Cayman Islands) (F)(S) 9.500 02-01-17 B 7,890 7,771,650 Sadia Overseas Ltd., Note (Brazil) (F)(L)(S) 6.875 05-24-17 BB 3,260 3,166,275 Paper Packaging 1.49% Graphic Packaging International, Inc., Sr Sub Note (L) 9.500 08-15-13 B 5,550 5,494,500 Gtd Sr Note 8.500 08-15-11 B 2,100 2,068,500 See notes to financial statements Strategic Income Fund | Semiannual report 16 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Paper Packaging (continued) Smurfit-Stone Container Corp., Sr Note 8.375% 07-01-12 B $7,990 $7,810,225 Sr Note (L) 8.000 03-15-17 B 2,265 2,174,400 Paper Products 0.18% Pope & Talbot, Inc., Deb (G) 8.375 06-01-13 CC 3,000 757,500 Sr Note (G)(L) 8.375 06-01-13 CC 5,250 1,325,625 Publishing 0.26% Idearc, Inc., Gtd Sr Note 8.000 11-15-16 B+ 3,230 3,020,050 Real Estate Management & Development 0.05% OMEGA Healthcare Investors, Inc., Gtd Sr Note REIT 7.000 04-01-14 BB 600 594,000 Restaurants 0.68% Dave & Busters, Inc., Gtd Sr Note 11.250 03-15-14 CCC+ 3,864 3,670,800 Laundrys Restaurants, Inc., Gtd Sr Note Ser B 9.500 12-15-14 CCC+ 4,465 4,375,700 Specialized Finance 0.99% CCM Merger, Inc., Note (S) 8.000 08-01-13 CCC+ 10,835 10,049,462 CIT Group, Inc., Sr Note 5.000 02-13-14 A 1,750 1,564,281 Specialty Chemicals 0.28% American Pacific Corp., Gtd Sr Note 9.000 02-01-15 B 3,295 3,336,187 Steel 0.32% WCI Steel Acquisition, Inc., Sr Sec Note (G) 8.000 05-01-16 B+ 3,813 3,756,120 Systems Software 0.09% Vangent, Inc., Gtd Sr Sub Note 9.625 02-15-15 B 1,285 1,111,525 Thrifts & Mortgage Finance 8.44% American Home Mortgage Assets, CMO-REMIC Ser 2006-6-XP IO 2.221 12-25-46 AAA 68,664 3,390,270 Banc of America Commercial Mortgage, Inc., CMO-REMIC Ser 2006-5-A4 5.414 09-10-47 AAA 11,640 11,617,486 Citigroup/Deutsche Bank Commercial Mortgage Trust, CMO-REMIC Ser 2005-CD1-A4 5.225 07-15-44 AAA 10,270 10,224,529 Countrywide Alternative Loan Trust, CMO-REMIC Ser 2006-0A10-XPP IO 1.920 08-25-46 AAA 27,412 1,019,379 CMO-REMIC Ser 2006-0A8 Class X IO (P) 1.930 07-25-46 AAA 52,359 1,963,447 CMO-REMIC Ser 2007-OA8-X IO 2.000 06-25-47 AAA 35,023 1,389,980 CMO-REMIC Ser 2005-59-2X IO (P) 2.367 11-20-35 AAA 40,920 1,406,632 See notes to financial statements Semiannual report | Strategic Income Fund 17 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Crown Castle Towers, LLC, CMO-REMIC Ser 2006-1A-F (S) 6.650% 11-15-36 Ba1 $3,210 $3,094,889 CMO-REMIC Ser 2006-1A-G (S) 6.795 11-15-36 Ba2 3,835 3,655,100 DB Master Finance, LLC, Sub Bond Ser 2006-1-M1 (S) 8.285 06-20-31 BB 500 505,695 Dominos Pizza Master Issuer, LLC, Mtg Pass Thru Ctf Ser 2007-1-M1 (S) 7.629 04-25-37 BB 5,660 5,474,437 Global Tower Partners Acquisition Partners, LLC, CMO-REMIC Sub Bond Ser 2007-1A-G (S) 7.870 05-15-37 B2 1,840 1,779,777 Greenwich Capital Commercial Funding Corp., CMO-REMIC Ser 2006-GG7 Class A4 5.913 07-10-38 AAA 9,865 10,234,852 GS Mortgage Securities Corp., CMO-REMIC Ser 2006-NIM3- N2 (S) 8.112 06-25-46 Baa2 1,345 1,337,434 HarborView Mortgage Loan Trust, CMO-REMIC Ser 2005-8-1X IO 1.832 09-19-35 AAA 38,162 1,097,163 CMO-REMIC Ser 2007-4-ES IO (G) 0.304 07-19-47 AAA 97,617 869,401 CMO-REMIC Ser 2007-6-ES IO (G)(S) 0.293 11-19-15 AAA 69,307 530,631 CMO-REMIC Sub Bond Ser 2007-3-ES IO (G) 0.350 05-19-47 AAA 97,912 749,641 HarborView NIM Corp., CMO-REMIC Ser 2007-4A-N1 (Cayman Islands) (S) 6.895 07-19-37 1,875 1,867,928 CMO-REMIC Ser 2007-3A-N1 (Cayman Islands) (S) 6.654 05-19-37 1,065 1,054,292 Indymac Index Mortgage Loan Trust, CMO-REMIC Ser 2005-AR18-1X IO 1.936 10-25-36 AAA 95,424 3,041,645 SBA CMBS Trust, CMO-REMIC Sub Bond Ser 2006-1A-H (S) 7.389 11-15-36 Ba3 2,370 2,214,786 CMO-REMIC Sub Bond Ser 2006-1A-J (S) 7.825 11-15-36 B1 2,015 1,881,309 Suntrust Adjustable Rate Mortgage Loan Trust, CMO-REMIC Ser 2007-2-4A1 (P) 5.745 04-25-37 AAA 10,717 10,636,753 WAMU Mortgage Pass-Through Certificates, CMO-REMIC Ser 2007-0A4-XPPP IO 0.678 04-25-47 Aaa 98,266 1,955,529 CMO-REMIC Ser 2007-0A6-1XPP IO 0.653 07-25-47 Aaa 132,180 1,921,680 CMO-REMIC Ser 2007-OA5-1XPP IO 0.689 06-25-47 Aaa 228,986 2,952,235 Wells Fargo Mortgage-Backed Securities Trust, CMO-REMIC Ser 2006-AR12-1A1 6.025 09-25-36 Aaa 11,207 11,322,931 Tobacco 0.60% Alliance One International, Inc., Gtd Sr Note 11.000 05-15-12 B 6,670 7,003,500 See notes to financial statements Strategic Income Fund | Semiannual report 18 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Wireless Telecommunication Services 3.70% American Cellular Corp., Sr Note Ser B 10.000% 08-01-11 CCC $8,251 8,642,923 Centennial Communications Corp., Sr Note (L) 10.000 01-01-13 CCC+ 6,955 7,233,200 Digicel Group, Ltd., Sr Note (Bermuda) (F)(L)(S) 8.875 01-15-15 Caa2 3,620 3,239,900 Dobson Communications Corp., Sr Note 8.875 10-01-13 CCC 6,253 6,721,975 Grupo Iusacell SA de CV, Sr Sec Note (Mexico) (F)(G)(S) 10.000 12-31-13 CCC 2,076 1,961,907 Nextel Communications, Inc., Sr Note Ser D 7.375 08-01-15 BBB 2,600 2,559,557 Rogers Cable, Inc., Sr Sec Note (Canada) (D) 7.250 12-15-11 BBB 6,750 7,219,351 Rural Cellular Corp., Sr Sub Note (P) 10.661 11-01-12 CCC 3,405 3,473,100 Sr Sub Note (P)(S) 8.580 06-01-13 CCC 2,430 2,466,450 Interest Maturity Credit Par value Issuer rate date rating (A) Value Capital preferred securities 0.11% (Cost $1,351,350) Gas Utilities 0.11% KN Capital Trust I, 8.56% 8.560% 04-15-27 B $1,320 1,240,800 Issuer Shares Value Common stocks 1.86% (Cost $16,897,612) Airlines 0.17% Northwest Airlines Corp. (I) 112,304 2,041,687 Casinos & Gaming 0.06% Fountainebleau Las Vegas (I) 67,568 689,194 Communications Equipment 0.01% COLT Telecom Group SA (Luxembourg) (F)(I) 31,242 117,059 Gold 0.85% Newmont Mining Corp. 200,000 9,938,000 Integrated Telecommunication Services 0.12% Chunghwa Telecom Co., Ltd. ADR (Taiwan) (F) 32,115 640,052 Deutsche Telekom AG ADR (Germany) (F)(I) 8,253 181,979 Manitoba Telecom Services, Inc. (Canada) (F)(I) 910 40,597 Versatel Telecom International NV (Netherlands) (F)(I) 590,005 517,889 Precious Metals & Minerals 0.62% Silver Standard Resources, Inc. (Canada) (F)(I) 201,828 7,316,265 Wireless Telecommunication Services 0.03% USA Mobility, Inc. 25,267 333,272 See notes to financial statements Semiannual report | Strategic Income Fund 19 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Preferred stocks 0.10% (Cost $2,143,879) Diversified Metals & Mining 0.10% Freeport McMoRan Copper & Gold, Inc., 6.75% B+ 7,925 1,157,050 Marine 0.00% 0 Pacific & Atlantic Holdings, Inc. 7.50% (B)(G)(I) CCC 100,913 0 Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 0.92% (Cost $10,978,315) Casinos & Gaming 0.41% Great Canadian Gaming Corp., Tranche B (Fac LN318112), 02-14-14 (Canada) (F) B+ $4,913 4,777,771 Education Services 0.28% Riverdeep Interactive Learning Ltd., Tranche B (Fac LN304747), 11-28-13 B 3,325 3,295,033 Health Care Supplies 0.23% Bausch & Lomb, Inc., Tranche EU BOL (Fac LN362716), 10-26-15 BB+ 1,140 1,657,340 IM U.S. Holdings, LLC, Tranche (Fac LN344506), 06-26-15 B 1,095 1,075,838 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 17.39% (Cost $199,354,785) Government U.S. 5.41% United States Treasury, Bond (L) 9.250% 02-15-16 AAA $8,600 11,802,829 Bond (L) 8.125 08-15-19 AAA 5,225 7,094,568 Note (L) 4.875 08-15-16 AAA 8,795 9,392,101 Note (L) 4.750 05-15-14 AAA 6,000 6,382,500 Note (L) 4.625 07-31-09 AAA 12,135 12,430,791 Note (L) 4.250 11-15-13 AAA 15,880 16,474,261 Government U.S. Agency 11.98% Federal Home Loan Mortgage Corp., CMO REMIC 3154-PM 5.500 05-15-34 AAA 13,002 12,826,354 CMO REMIC 3228-PL 5.500 10-15-34 AAA 25,320 24,755,665 Federal National Mortgage Assn., 30 Yr Pass Thru Ctf 6.000 11-01-36 AAA 6,177 6,279,339 30 Yr Pass Thru Ctf 6.000 09-01-37 AAA 5,961 6,058,734 30 Yr Pass Thru Ctf 6.000 01-01-37 AAA 17,019 17,300,237 30 Yr Pass Thru Ctf 5.500 09-01-37 AAA 18,747 18,778,149 30 Yr Pass Thru Ctf 5.500 02-01-37 AAA 9,645 9,660,753 30 Yr Pass Thru Ctf 5.500 07-01-37 AAA 5,878 5,888,296 See notes to financial statements Strategic Income Fund | Semiannual report 20 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Government U.S. Agency (continued) Federal National Mortgage Assn., 30 Yr Pass Thru Ctf 5.499% 03-01-37 AAA $8,558 $8,605,795 CMO-REMIC Ser 2006-117-PD 5.500 07-25-35 AAA 16,925 16,520,711 CMO-REMIC Ser 2006-65 TE 5.500 05-25-35 AAA 6,470 6,368,468 CMO-REMIC Ser 2006-84-MP 5.500 08-25-35 AAA 7,905 7,769,142 Issuer Shares Value Warrants 0.03% (Cost $609,821) Broadcasting & Cable TV 0.00% Virgin Media, Inc. (I) 28,043 4,206 Diversified Metals & Mining 0.03% New Gold, Inc. (Canada) (F)(I) 296,000 355,218 Interest Par value Issuer, description, maturity date rate Value Short-term investments 10.61% (Cost $124,686,526) Joint Repurchase Agreement 0.28% Repurchase Agreement with UBS AG dated 11-30-07 at 3.050% to be repurchased at $3,268,831 on 12-3-07, collateralized by $2,501,reasury Inflation Indexed Note, 3.875% due 01-15-09 (valued at $3,333,360 including interest) 3.050% $3,268 3,268,000 Shares Cash Equivalents 10.33% John Hancock Cash Investment Trust (T)(W) 121,418,526 121,418,526 Total investments (Cost $1,261,208,127) 110.04% Other assets and liabilities, net (10.04%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Semiannual report | Strategic Income Fund 21 F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments ADR American Depositary Receipt IO Interest only (carries notional principal amount) REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available, unless indicated otherwise. (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $4,660,725, or 0.40% of the Funds net assets, as of November 30, 2007. (D) Par value of foreign bonds is expressed in local currency, as shown parenthetically in security description. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of November 30, 2007. (M) Security or a portion of the security purchased on a delayed delivery or when-issued basis. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on November 30, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $173,948,859, or 14.80% of the Funds net assets, as of November 30, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. See notes to financial statements Strategic Income Fund | Semiannual report 22 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-07 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (cost $1,139,789,601) including $119,155,773 of securities loaned (Note 2) $1,171,794,269 Investments in affiliated issuers, at value (cost $121,418,526) 121,418,526 Total investments, at value (cost $1,261,208,127) Foreign currency at value (cost $3,238,008) 3,256,517 Cash 56 Receivable for investments sold 2,964,118 Receivable for shares sold 4,912,990 Interest receivable 22,512,725 Receivable for forward foreign currency exchange contracts (Note 2) 17,751,454 Other assets 107,951 Total assets Liabilities Payable for investments purchased 4,817,009 Payable for investments purchased on a when-issued basis 942,450 Payable for shares repurchased 2,121,564 Payable upon return of securities loaned (Note 1) 121,418,526 Payable for options written, at value (premiums received $507,982) (Note 2) 160,606 Payable for forward foreign currency exchange contracts (Note 2) 33,043,359 Dividends payable 5,867,452 Payable to affiliates Management fees 359,501 Distribution and service fees 52,086 Other 245,830 Other payables and accrued expenses 427,416 Total liabilities Net assets Capital paid-in 1,325,354,109 Accumulated net realized loss on investments, financial futures contracts, options written and foreign currency transactions (166,790,878) Net unrealized appreciation of investments, options written and translation of assets and liabilities in foreign currencies 17,346,191 Distributions in excess of net investment income (646,615) Net assets See notes to financial statements Semiannual report | Strategic Income Fund 23 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 11-30-07 (unaudited) (continued) Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($755,006,068 ÷ 115,331,853 shares) $6.55 Class B ($205,019,753 ÷ 31,316,699 shares) 1 $6.55 Class C ($199,212,726 ÷ 30,432,842 shares) 1 $6.55 Class I ($10,683,619 ÷ 1,632,328 shares) $6.55 Class R1 ($5,340,641 ÷ 815,898 shares) $6.55 Maximum offering price per share Class A 2 ($6.55 ÷ 95.5%) $6.86 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements Strategic Income Fund | Semiannual report 24 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 11-30-07 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $39,719,146 Securities lending 375,968 Dividends (net of foreign withholding taxes of $6,358) 76,358 Total investment income Expenses Investment management fees (Note 3) 2,242,558 Distribution and service fees (Note 3) 3,298,916 Class A, B and C transfer agent fees (Note 3) 832,057 Class R1 transfer agent fees (Note 3) 9,718 Class I transfer agent fees (Note 3) 3,424 Accounting and legal services fees (Note 3) 74,408 Custodian fees 186,210 Printing fees 66,885 Blue sky fees 61,532 Trustees fees 34,525 Professional fees 34,030 Miscellaneous 63,517 Total expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments 23,934,350 Financial futures contracts (1,154,808) Options written 1,427,396 Foreign currency transactions (26,456,383) Changes in net unrealized appreciation (depreciation) of Investments (4,665,674) Options written 2,114,494 Translation of assets and liabilities in foreign currencies (3,638,521) Net realized and unrealized loss Increase in net assets from operations 1 Semiannual period from 6-1-07 to 11-30-07. See notes to financial statements Semiannual report | Strategic Income Fund 25 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 5-31-07 11-30-07 1 Increase (decrease) in net assets From operations Net investment income $61,667,875 $33,263,692 Net realized gain (loss) 48,904,569 (2,249,445) Change in net unrealized appreciation (depreciation) (36,295,290) (6,189,701) Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (41,990,068) (22,748,712) Class B (13,262,113) (5,774,884) Class C (11,092,530) (5,441,306) Class I (795,878) (431,234) Class R1 (204,704) (144,162) From net realized gain Class A (28,489,759)  Class B (10,221,249)  Class C (8,729,639)  Class I (525,017)  Class R1 (148,114)  From Fund share transactions (Note 4) Total increase Net assets Beginning of period 1,454,343,326 1,264,922,626 End of period 2 1 Semiannual period from 6-1-07 to 11-30-07. Unaudited. 2 Includes accumulated (distributions in excess of) net investment income of $629,991 and ($646,615), respectively. See notes to financial statements Strategic Income Fund | Semiannual report 26 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-03 5-31-04 5-31-05 5-31-06 5-31-07 11-30-07 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.38 0.35 0.31 0.30 0.32 0.18 Net realized and unrealized gain (loss) on investments 0.65 (0.19) 0.39  0.07 (0.04) Total from investment operations Less distributions From net investment income (0.44) (0.40) (0.36) (0.34) (0.35) (0.20) From net realized gain  (0.15) (0.04) (0.14) (0.24)  Net asset value, end of period Total return 3 (%) 4 Ratios and supplemental data Net assets, end of period (in millions) $595 $657 $764 $818 $784 $755 Ratio of net expenses to average net assets (%) 0.95 0.90 0.90 0.88 0.87 0.90 5 Ratio of net investment income to average net assets (%) 5.82 5.10 4.48 4.26 4.80 5.74 5 Portfolio turnover (%) 71 42 29 52 118 31 4 1 Semiannual period from 6-1-07 to 11-30-07. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Annualized. See notes to financial statements Semiannual report | Strategic Income Fund 27 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 5-31-03 5-31-04 5-31-05 5-31-06 5-31-07 11-30-07 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.34 0.31 0.26 0.25 0.27 0.16 Net realized and unrealized gain (loss) on investments 0.64 (0.20) 0.39 0.01 0.07 (0.05) Total from investment operations Less distributions From net investment income (0.39) (0.35) (0.31) (0.30) (0.30) (0.17) From net realized gain  (0.15) (0.04) (0.14) (0.24)  Net asset value, end of period Total return 3 (%) 4 Ratios and supplemental data Net assets, end of period (in millions) $613 $529 $460 $350 $242 $205 Ratio of net expenses to average net assets (%) 1.65 1.60 1.60 1.57 1.54 1.60 5 Ratio of net investment income to average net assets (%) 5.13 4.41 3.79 3.57 4.12 5.04 5 Portfolio turnover (%) 71 42 29 52 118 31 4 1 Semiannual period from 6-1-07 to 11-30-07. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Annualized. See notes to financial statements Strategic Income Fund | Semiannual report 28 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 5-31-03 5-31-04 5-31-05 5-31-06 5-31-07 11-30-07 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.33 0.31 0.26 0.25 0.27 0.16 Net realized and unrealized gain (loss) on investments 0.65 (0.20) 0.39  0.07 (0.05) Total from investment operations Less distributions From net investment income (0.39) (0.35) (0.31) (0.29) (0.30) (0.17) From net realized gain  (0.15) (0.04) (0.14) (0.24)  Net asset value, end of period Total return 3 (%) 4 Ratios and supplemental data Net assets, end of period (in millions) $256 $279 $282 $270 $219 $199 Ratio of net expenses to average net assets (%) 1.65 1.60 1.60 1.58 1.57 1.60 5 Ratio of net investment income to average net assets (%) 4.99 4.39 3.79 3.56 4.10 5.04 5 Portfolio turnover (%) 71 42 29 52 118 31 4 1 Semiannual period from 6-1-07 to 11-30-07. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Annualized. See notes to financial statements Semiannual report | Strategic Income Fund 29 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 5-31-03 5-31-04 5-31-05 5-31-06 5-31-07 11-30-07 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.50 0.34 0.33 0.32 0.34 0.20 Net realized and unrealized gain (loss) on investments 0.56 (0.17) 0.39 0.01 0.07 (0.05) Total from investment operations Less distributions From net investment income (0.47) (0.41) (0.38) (0.37) (0.37) (0.21) From net realized gain  (0.15) (0.04) (0.14) (0.24)  Net asset value, end of period Total return 3 (%) 4 Ratios and supplemental data Net assets, end of period (in millions)  5 $1 $4 $13 $16 $11 Ratio of net expenses to average net assets (%) 0.55 0.48 0.53 0.49 0.49 0.51 6 Ratio of net investment income to average net assets (%) 6.29 5.14 4.85 4.64 5.19 6.09 6 Portfolio turnover (%) 71 42 29 52 118 31 4 1 Semiannual period from 6-1-07 to 11-30-07. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Less than $500,000. 6 Annualized. See notes to financial statements Strategic Income Fund | Semiannual report 30 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R1 SHARES Period ended 5-31-04 1 5-31-05 5-31-06 5-31-07 11-30-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.26 0.29 0.28 0.29 0.17 Net realized and unrealized gain (loss) on investments 0.05 0.39  0.07 (0.05) Total from investment operations Less distributions From net investment income (0.30) (0.34) (0.32) (0.32) (0.18) From net realized gain (0.15) (0.04) (0.14) (0.24)  Net asset value, end of period Total return 4 (%) 5 5 Ratios and supplemental data Net assets, end of period (in millions)  6 $1 $4 $5 $5 Ratio of net expenses to average net assets (%) 1.38 7 1.08 1.19 1.26 1.33 7 Ratio of net investment income to average net assets (%) 4.66 7 4.29 4.00 4.44 5.31 7 Portfolio turnover (%) 42 5 29 52 118 31 5 1 Class R1 shares began operations on 8-5-03. 2 Semiannual period from 6-1-07 to 11-30-07. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Not annualized. 6 Less than $500,000. 7 Annualized. See notes to financial statements Semiannual report | Strategic Income Fund 31 Notes to financial statements (unaudited) Note 1 Organization John Hancock Strategic Income Fund (the Fund) is a diversified series of John Hancock Strategic Series (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve a high level of current income. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I and Class R1 shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B, Class C, Class I and Class R1 shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
